DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/25/21, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paik U.S. PGPub 2010/0141046.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik U.S. PGPub 2010/0141046.
Regarding claim 1, Paik discloses a management system comprising: a management device (e.g. central server), comprising: a transmitter configured to transmit to a power conversion device (e.g. power reduction system/power reduction controller) a command requesting a state (via power status message) of the power conversion device (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4); and the power conversion device configured to 
 	Regarding claim 2, Paik discloses the management system according to claim 1, wherein the output suppression information includes information indicating that the power conversion device is targeted for the output suppression of the distributed power source, or indicating that the power conversion device is not targeted of the output suppression (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4). 
 	Regarding claim 3, Paik discloses the management system according to claim 1, wherein the output suppression information indicates that the power conversion device is in a state of self-sustained operation or in a state of grid-connected operation (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4). 
 	Regarding claim 4, Paik discloses the management system according to claim 1, wherein the output suppression information includes information indicating that the power conversion device has a function of informing that the power conversion device is performing the output suppression, or indicating that the power conversion device does not have the function (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4). 
 	Regarding claim 5, Paik discloses the management system according to claim 1, wherein the output suppression information includes information indicating that the output suppression from the 
 	Regarding claim 6, Paik discloses the management system according to claim 1, wherein the output suppression information includes information indicating that the output suppression from the distributed power source to a power grid is not being performed at a time of reception of the command, or information indicating that timing corresponding to the command is not a time period in which the output suppression from the distributed power source to the power grid is performed (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4). 
  	Regarding claim 9, Paik discloses a management method comprising: a step A  of transmitting from a management device to a power conversion device a command requesting a state of the power conversion device (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4); and a step B of transmitting from the power conversion device to the management device a response command including a property, the property indicating a state of the power conversion device in response to the command (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4), wherein the power conversion device converts power output from a distributed power source (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4), and wherein the property includes output suppression information on output suppression of the distributed power source based on output suppression specified by a provider (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4). 
 	Regarding claim 10, Paik discloses a power conversion device managed by a management device, the power conversion device converting power output from a distributed power source, 
 	Regarding claim 11, Paik discloses a management device managing a power conversion device that converts power output from a distributed power source, comprising: a transmitter transmitting to the power conversion device a command requesting a state of the power conversion device (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4); and a reception unit receiving from the power conversion device in response to the command, a response command including a property indicating a state of the power conversion device (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4), wherein the property includes output suppression information on output suppression of the distributed power source based on output suppression specified by a provider (e.g. pg. 2, ¶20; pg. 3, ¶22, 24 and 27; pg. 4, ¶34 and 36; pg. 7-8, ¶70-71 and 78; pg. 9, ¶89-90; pg. 10, ¶96; Fig. 1-4).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
June 29, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116